Exhibit 10.1 CHANGE IN TERMS AGREEMENT Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials 07-11-2011 09-09-2011 410 / 4 MACC PE00 References in the boxes above are for Lender’s use only and do not limit the applicability of this document to any particular loan or item. Any item above containing “***” has been omitted due to text length limitations. Borrower: MACC PRIVATE EQUITIES INC. 101 2NDST SE SUITE 800 CEDAR RAPIDS, IA 52401-1219 Lender: CEDAR RAPIDS BANK AND TRUST COMPANY CEDAR RAPIDS, IA 52401 Principal Amount:$1,906,781.18 Date of Agreement:July 11, 2011 DESCRIPTION OF EXISTING INDEBTEDNESS.Promissory Note dated 8/14/2009 in the amount of $4,814,022.34 with an original maturity date of 3/31/2010 and amended on 3/31/2010, 8/16/2010 and 1/10/2011. DESCRIPTION OF CHANGE IN TERMS.The maturity date is being extended from 7/11/2011 to 9/09/2011. The verbiage under the heading “Payment” in the original Promissory Note and Change in Terms Agreements is hereby deleted in its’ entirety and replaced with the verbiage under the heading “Payment” below. The verbiage under the heading “Exit Fee” in Section 3 of the Fifth Amendment to Business Loan Agreement is hereby deleted in its’ entirety and replaced the verbiage under the heading “Exit Fee” below. Exit Fee.A fee of $50,000.00 will be due from Borrower to Lender upon final payoff of the Note. PAYMENT.Borrower will pay this loan in one principal payment of $1,906,781.18 plus interest on September 9, 2011.This payment due on September 9, 2011, will be for all principal and all accrued interest not yet paid.In addition, Borrower will pay regular monthly payments of all accrued unpaid interest due as of each payment date, beginning July 31, 2011, with all subsequent interest payments to be due on the last day of each month after that. VARIABLE INTEREST RATE.The interest rate on this loan is subject to change from time to time based on changes in an independent index which is the Wall Street Journal Prime as published in The Wall Street Journal (the “Index”).The Index is not necessarily the lowest rate charged by Lender on its loans.If the Index becomes unavailable during the term of this loan, Lender may designate a substitute index after notifying Borrower.Lender will tell Borrower the current Index rate upon Borrower’s request.The interest rate change will not occur more often than each day.Borrower understands that Lender may make loans based on other rates as well.The Index currently is 3.250% per annum.Interest on the unpaid principal balance of this loan will be calculated as described in the “INTEREST CALCULATION METHOD” paragraph using a rate of 2.000 percentage points over the Index, adjusted if necessary for any minimum and maximum rate limitations described below, resulting in an initial rate of 6.000% per annum based on a year of 360 days.NOTICE: Under no circumstances will the interest rate on this loan be less than 6.000% per annum or more than (except for any higher default rate shown below) the lesser of 21.000% per annum or the maximum rate allowed by applicable law. INTEREST CALCULATION METHOD.Interest on this loan is computed on a 365/360 basis; that is, by applying the ratio of the interest rate over a year of 360 days, multiplied by the outstanding principal balance, multiplied by the actual number of days the principal balance is outstanding.All interest payable under this loan is computed using this method. CONTINUING VALIDITY.Except as expressly changed by this Agreement, the terms of the original obligation or obligations, including all agreements evidenced or securing the obligation(s), remain unchanged and in full force and effect.Consent by Lender to this Agreement does not waive Lender’s right to strict performance of the obligation(s) as changed, nor obligate Lender to make any future change in terms.Nothing in this Agreement will constitute a satisfaction of the obligation(s).It is the intention of Lender to retain as liable parties all makers and endorsers of the original obligation(s), including accommodation parties, unless a party is expressly released by Lender in writing.Any maker or endorser, including accommodation makers, will not be released by virtue of this Agreement.If any person who signed the original obligation does not sign this Agreement below, then all persons signing below acknowledge that this Agreement is given conditionally, based on the representation to Lender that the non-signing party consents to the changes and provisions of this Agreement or otherwise will not be released by it.This waiver applies not only to any initial extension, modification or release, but also to all such subsequent actions.
